In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19‐2342
IN RE: ADAM GIBSON, et al.,
                                                          Petitioners.
CURTIS LOVELACE, et al.,
                                                  Parties in Interest.
                     ____________________

        Petition for Writ of Mandamus to the United States
           District Court for the Central District of Illinois.
      No. 1:17‐cv‐01201‐SEM‐EIL — Sue E. Myerscough, Judge.
                     ____________________

   SUBMITTED AUGUST 6, 2019 — DECIDED AUGUST 8, 2019
              PUBLISHED FEBRUARY 25, 2020
                ____________________

   Before MANION, HAMILTON, and BRENNAN, Circuit Judges.
    HAMILTON, Circuit Judge. Defendants in a civil rights case
in the Central District of Illinois moved to disqualify the as‐
signed judge under 28 U.S.C. § 455(a). When the judge denied
their motion, defendants filed a petition for a writ of manda‐
mus in this court seeking an order requiring the judge to dis‐
qualify herself on two grounds. We denied the petition by or‐
der of August 8, 2019, saying that an opinion would follow.
2                                                   No. 19‐2342

As we explain below, neither ground for recusal required the
judge to disqualify herself from this case.
    We first set the scene with the underlying lawsuit and
summarize proceedings on the recusal issues in the district
court. We then address the use of mandamus to litigate dis‐
qualification after our decision in Fowler v. Butts, 829 F.3d 788
(7th Cir. 2016). Finally, we turn to the defendant‐petitioners’
specific arguments for disqualification.
I. The Underlying Lawsuit

    On February 14, 2006, Mrs. Cory Lovelace died in Quincy,
Illinois. The cause of her death was undetermined at that
time, but the police later reopened the investigation. In Au‐
gust 2014, a grand jury indicted Cory’s husband, Curtis Love‐
lace, for her murder. Curtis Lovelace, who is a plaintiff in the
underlying civil rights suit, was and remains a criminal de‐
fense lawyer in the Illinois bar.
    Lovelace was tried for murder in 2016, resulting in a hung
jury and mistrial. In a second trial in March 2017, a jury found
him not guilty. In May 2017, Lovelace and his sons filed suit
against several Quincy police officers, the city of Quincy, the
Adams County coroner, and Adams County itself under 42
U.S.C. § 1983 alleging federal constitutional violations. They
claim that defendants fabricated evidence, coerced witnesses,
concealed exculpatory evidence, and in essence framed Love‐
lace for murdering his wife.
   The new civil rights case was assigned to Judge My‐
erscough, who denied defendants’ partial motion to dismiss
in November 2017. Discovery proceeded. A year later, in No‐
vember 2018, the case was reassigned to Judge Bruce. Five
months after that, on April 15, 2019, plaintiffs moved to
No. 19‐2342                                                      3

disqualify Judge Bruce under 28 U.S.C. § 455. Lovelace was
representing in post‐conviction proceedings a federal defend‐
ant who had been sentenced by Judge Bruce. Judge Bruce
granted the recusal motion the next day, and Chief Judge Dar‐
row reassigned the case back to Judge Myerscough.
II. Disqualification Issues in the District Court

    Judge Myerscough promptly scheduled a trial for late
2019 and a status conference for May 13, 2019. During that
conference, Judge Myerscough informed counsel about sev‐
eral circumstances that might have seemed relevant to coun‐
sel regarding her impartiality, as is her usual practice.
    The Judge first told counsel that her daughter, Lauren My‐
erscough‐Mueller, had just been hired as an attorney with the
University of Chicago’s Exoneration Project, having started
work a week earlier. Plaintiffs in the Lovelace civil case are rep‐
resented by the law firm of Loevy & Loevy, which funds the
Exoneration Project and donates time of its lawyers, including
the time of the attorneys of record in this case, Jonathan Loevy
and Tara Thompson. Thompson told the court and opposing
counsel that she worked with Myerscough‐Mueller at the Ex‐
oneration Project but did not supervise her and was not re‐
sponsible for her compensation. The law firm and the Exon‐
eration Project has screened Myerscough‐Mueller from any
involvement in any cases before Judge Myerscough, includ‐
ing this case.
    The Judge also told counsel that she had recently attended
a dinner for the Illinois Innocence Project—a different organ‐
ization affiliated with the University of Illinois Springfield—
where her daughter had worked before joining the Exonera‐
tion Project. Judge Myerscough reported that the dinner
4                                                   No. 19‐2342

recognized many “exonerees,” including plaintiff Curtis
Lovelace.
   Judge Myerscough also told counsel that she had been
aware of the case from publicity and from brief conversations
with lawyers, given the high interest in the murder trial of a
criminal defense lawyer in central Illinois. Finally, she added
that she had had cases with the City of Quincy and Adams
County and with one defense lawyer and the firm of another
defense lawyer.
    The Judge invited counsel to discuss these matters with
their clients and to consider whether to request recusal, as she
did in other cases. Two days later, defendants filed a brief
written request that Judge Myerscough disqualify herself
from the case. Plaintiffs filed a written response suggesting
that disqualification was not required. This led to a more for‐
mal motion and more extensive briefing on the issue. Defend‐
ants argued for Judge Myerscough’s recusal only under the
general standard of 28 U.S.C. § 455(a), not the more specific
criteria spelled out in § 455(b). On July 10, 2019, Judge My‐
erscough issued a written opinion denying the motion for
recusal. Defendants in the civil litigation then filed this peti‐
tion for a writ of mandamus ordering Judge Myerscough to
recuse herself from the case. The petition was fully briefed.
III. The Use of Mandamus for Recusal Issues

   We have long recognized that a petition for writ of man‐
damus is an appropriate method to seek recusal of a district
judge under 28 U.S.C. § 455(a). See SCA Servs., Inc. v. Morgan,
557 F.2d 110, 117–18 (7th Cir. 1977). For over thirty years we
held that a denied § 455(a) motion could be reviewed only by
mandamus petition, whereas § 455(b) denials could also be
No. 19‐2342                                                               5

reviewed on direct appeal after final judgment. See United
States v. Balistrieri, 779 F.2d 1191, 1205 (7th Cir. 1985), over‐
ruled on this point by Fowler v. Butts, 829 F.3d 788, 793 (7th
Cir. 2016). As we explained in Fowler, though, our position on
§ 455(a) was unique among the circuits and lacked statutory
support. Id. at 791–92. We now permit review of a denied
recusal motion—under any provision of § 455—through ap‐
peal of the final judgment. Id. at 793.
    Our three‐decade ban on appeals of § 455(a) denials after
final judgment had a side‐effect on the standard of review for
mandamus petitions for recusal. Writs of mandamus are ex‐
traordinary remedies granted “to confine an inferior court to
a lawful exercise of its prescribed jurisdiction or to compel it
to exercise its authority when it is its duty to do so.” In re Hi‐
jazi, 589 F.3d 401, 406 (7th Cir. 2009), quoting Allied Chemical
Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980). The petitioner must
ordinarily show that “her right to the writ is ‘clear and indis‐
putable.’” United States v. Sinovel Wind Group Co., 794 F.3d 787,
793 (7th Cir. 2015), quoting Cheney v. United States District
Court, 542 U.S. 367, 380–81 (2004).1
    For post‐judgment appeals of § 455(b) denials of recusal,
we have long applied a de novo standard of review. E.g., Taylor
v. O’Grady, 888 F.2d 1189, 1201 (7th Cir. 1989), citing Balistrieri,
779 F.2d at 1203 (§ 455(b) holding). Then, since we had made
mandamus “the only recourse available” to challenge § 455(a)

    1 We say “ordinarily” because the same standard may not apply to
relatively rare “supervisory” writs of mandamus. See, e.g., Schlagenhauf v.
Holder, 379 U.S. 104, 110–11 (1964) (reversing denial of supervisory writ);
La Buy v. Howes Leather Co., 352 U.S. 249, 259–60 (1957) (affirming supervi‐
sory writ); see generally 16 Wright, Miller & Cooper, Federal Practice &
Procedure §§ 3934 & 3934.1.
6                                                     No. 19‐2342

denials, we departed from the usual mandamus standard and
decided that we would also apply de novo (non‐deferential)
standards to mandamus petitions in this particular context.
See Hook v. McDade, 89 F.3d 350, 353–54 & n.2 (7th Cir. 1996),
citing Taylor, 888 F.2d at 1201; see also In re Hatcher, 150 F.3d
631, 637 (7th Cir. 1998), citing Hook, 89 F.3d at 353–54; In re
United States, 572 F.3d 301, 307 (7th Cir. 2009), also citing Hook,
89 F.3d at 353–54; In re Sherwin‐Williams Co., 607 F.3d 474, 477
(7th Cir. 2010), citing In re United States, 572 F.3d at 307. We
explained that the unusually relaxed mandamus standard
stemmed from the unavailability of direct review: “Because
the rule forecloses appellate review at the conclusion of the
case, we review a petition for mandamus to enforce section
455(a) under the normal appellate standard.” United States v.
Boyd, 208 F.3d 638, 646 (7th Cir. 2000), vacated on other
grounds, 531 U.S. 1135 (2001).
    Adopting a de novo standard of appellate review as the test
for mandamus relief thus grew out of the now‐abandoned
rule in Balistrieri, 779 F.2d at 1205. The de novo standard de‐
parted from the normal role mandamus serves. The writ does
not, after all, allow review in the ordinary sense; rather, a pe‐
titioner must establish her entitlement to the “extraordinary
remedy” in the court of appeals in the first instance. Cheney,
542 U.S. at 380. The writ must “not be used as a substitute for
the regular appeals process.” Id. at 380–81.
    Granted, mandamus functions in practice as a limited
form of interlocutory appeal. See Martin v. United States, 96
F.3d 853, 854 (7th Cir. 1996) (“When … mandamus is being
sought against the judge presiding in the petitioner’s case, it
is realistically a form of interlocutory appeal … .”); see also Ex
parte Crane, 30 U.S. (5 Pet.) 190, 193 (1831) (Marshall, C.J.) (“A
No. 19‐2342                                                                 7

mandamus to an officer is said to be the exercise of original ju‐
risdiction; but a mandamus to an inferior court of the United
States, is in the nature of appellate jurisdiction.”). Denying a
petition to order the disqualification of counsel, we said
loosely that the “standard of review” on mandamus is “nar‐
rower than in an ordinary appeal.” In re Sandahl, 980 F.2d
1118, 1120 (7th Cir. 1992). We also emphasized the importance
of the traditional requirements for mandamus, lest the writ
degrade into “a route of appellate review functionally identi‐
cal to the direct appeal of disqualification orders.” Id. at 1121.
   The holding of Fowler, allowing § 455(a) denials of recusal
to be challenged on direct appeal, tends to undermine the
logic of our application of a de novo standard of review for this
type of mandamus petition. As we said in Fowler: “Factual or
legal uncertainty means no mandamus.” 829 F.3d at 793. But,
since it was a direct appeal from a final judgment, Fowler did
not expressly overrule the prior holdings on using a de novo
standard for mandamus petitions.2


    2 All other circuits but one apply the deferential “clear and indisputa‐
ble” standard of review for mandamus petitions in this context. See In re
Bulger, 710 F.3d 42, 45–46 (1st Cir. 2013) (“Applying the mandamus rule
to the substantive recusal standard thus requires a doubly deferential re‐
view: relief for the defendant is only warranted if it is ‘clear and indisput‐
able’ that no reasonable reading of the record supports a refusal to
recuse.”); In re Basciano, 542 F.3d 950, 955 (2d Cir. 2008) (“A petition for a
writ of mandamus based on a district judge’s refusal to recuse himself re‐
quires that we consider both the standard for issuance of the writ and the
standard for review of the recusal decision itself.”); In re Beard, 811 F.2d
818, 826 (4th Cir. 1987) (mandamus can be used to supervise § 455(a) rul‐
ings, but petitioner must show “that he has ‘no other adequate means to
attain the relief he desires’ and that his right to such relief is ‘clear and
indisputable’”); In re Chevron U.S.A., Inc., 121 F.3d 163, 165 (5th Cir. 1997)
(“[A] petition for writ of mandamus is an appropriate legal vehicle for
8                                                                No. 19‐2342

    We do not need to resolve this tension over standards of
review in this case. Our decision would be the same whether
we applied the de novo standard or the more traditional “clear
and indisputable right” standard that dominates mandamus
jurisprudence.
IV. Grounds Argued for Disqualification

  To the extent the ordinary standard for a writ of manda‐
mus applies, a petitioner challenging a denial of a motion to


challenging the denial of a disqualification motion, but it is relief granted
only in exceptional circumstances.”); Mischler v. Bevin, 887 F.3d 271, 272
(6th Cir. 2018) (mem.) (mandamus to order recusal is granted “only when
a petitioner alleges that delay will cause irreparable harm”); In re Kansas
Pub. Employees Ret. Sys., 85 F.3d 1353, 1358 (8th Cir. 1996) (in light of “the
mandamus standard,” the petitioner must establish “a clear and indisput‐
able right to recusal”); Cordoza v. Pacific States Steel Corp., 320 F.3d 989, 998
(9th Cir. 2003) (petition for mandamus ordering recusal is denied absent
“clear error” resulting from “usurpation of judicial power”); Nichols v. Al‐
ley, 71 F.3d 347, 350 (10th Cir. 1995) (“Although a district court’s denial of
a motion to recuse is reviewed for an abuse of discretion, because we are
reviewing the district court’s order by means of mandamus, the higher
standard dictated by that writ governs our review.” (citations omitted));
In re Moody, 755 F.3d 891, 898 (11th Cir. 2014) (“We ordinarily review a
district judge’s decision not to recuse for abuse of discretion. Because Mr.
Moody has petitioned for mandamus, however, our review of Judge
Coogler’s failure to recuse is even more stringent.” (citation omitted)); Co‐
bell v. Norton, 334 F.3d 1128, 1139 (D.C. Cir. 2003) (“we will issue a writ of
mandamus compelling recusal of a judicial officer where the party seeking
the writ demonstrates a clear and indisputable right to relief”).
     The lone exception appears to be the Third Circuit. See In re Kensington
Int’l Ltd., 368 F.3d 289, 301 (3d Cir. 2004) (“Judge Wolin’s decision not to
recuse himself must be reviewed [on mandamus petition] for an abuse of
discretion, as it is, in effect, no different than an appeal from a district
court’s order denying recusal.”).
No. 19‐2342                                                  9

recuse under 28 U.S.C. § 455(a) must show: (1) that review af‐
ter final judgment will not provide an adequate remedy for
the appearance of partiality; (2) the objective appearance of
partiality is “clear and indisputable”; and (3) mandamus is
otherwise appropriate under the circumstances. See Sinovel
Wind Grp. Co., 794 F.3d at 793.
    As an initial matter, defendants have not presented any
argument on the first or third prongs of the test for manda‐
mus relief. The petition does not address why direct appeal
after final judgment could not remedy any alleged error here.
(The oversight suggests that defendants may not have been
aware of our decision in Fowler. Citing Balistrieri, they argue
that mandamus provides “the proper and sole remedy” for
denials of recusals under § 455(a), even though Fowler over‐
ruled that holding in 2016. Relatedly, defendants believe that
we review the district court’s ruling de novo, again relying on
case law tracing back to Balistrieri. See Petition at 4–5.)
    Defendants’ lack of argument on key elements of the
standard would provide sufficient basis to deny their petition
for extraordinary relief. We nevertheless address the central
issue of apparent partiality because the standard of review is
debatable and because we are reluctant to leave an unneces‐
sary cloud hanging over the proceedings in the district court.
We find that there was no reasonable question as to Judge
Myerscough’s impartiality on either ground offered by de‐
fendants.
   A. Illinois Innocence Project Fundraiser

   Both alleged grounds center on the career of Judge My‐
erscough’s daughter, Lauren Myerscough‐Mueller. It is worth
reconstructing the precise timeline of Myerscough‐Mueller’s
10                                                  No. 19‐2342

employment alongside this civil lawsuit. Such a careful anal‐
ysis is legally required: the “reasonable person” under
§ 455(a) is “well‐informed about the surrounding facts and
circumstances” and not “hypersensitive or unduly suspi‐
cious.” In re Sherwin‐Williams, 607 F.3d at 478, citing In re Ma‐
son, 916 F.2d 384, 386 (7th Cir. 1990).
   Myerscough‐Mueller graduated from Northwestern Uni‐
versity School of Law in 2014. From March 2016 to May 2019,
she worked at the Illinois Innocence Project, which has a mis‐
sion to “correct miscarriages of justice in Illinois, educate the
public about wrongful convictions and reform our state’s
criminal justice system.” The Innocence Project has never rep‐
resented Curtis Lovelace.
    When Loevy & Loevy filed the civil complaint for Love‐
lace on May 5, 2017, it was inadvertently filed in the wrong
division of the Central District of Illinois. The case was not
transferred and assigned to Judge Myerscough until June 23,
2017. This error provides early evidence that no judge‐shop‐
ping was going on. In November 2018, the case was reas‐
signed to Judge Bruce for administrative reasons. Defendants
make no suggestion of any apparent partiality based on that
reassignment.
    Thus, on March 30, 2019, Judge Myerscough was not han‐
dling Lovelace’s case, and Myerscough‐Mueller was still
working at the Innocence Project in Springfield. Myerscough‐
Mueller had interviewed earlier that month for a new position
with the University of Chicago’s Exoneration Project, but she
had not been offered the job yet. As of March 30, Judge My‐
erscough had no reason to expect she would be involved in
the Lovelace case again. On that date, she and her daughter
both attended the Innocence Project’s annual fundraiser in
No. 19‐2342                                                    11

Springfield, along with many state and local officials and
judges. Judge Myerscough did not attend in an official capac‐
ity, though she was briefly acknowledged along with other
dignitaries. At the fundraiser, Lovelace and about thirty other
“exonerees” were invited on stage to be honored. Some ex‐
onerees had been named in the event program, but Lovelace
had not.
    We conclude that no “objective, disinterested observer”
could “entertain a significant doubt that justice would be
done in the case” based on the Innocence Project fundraiser.
See Herrera‐Valdez, 826 F.3d at 917. Judge Myerscough’s at‐
tendance at an event organized by her daughter’s employer,
without any prior knowledge that Lovelace would be men‐
tioned, and where she had no reason to expect further in‐
volvement in the Lovelace civil case, does not raise any reason‐
able question of bias.
    To be sure, under quite different circumstances, a judge’s
more extensive involvement with charitable fundraising ef‐
forts and with organizations that regularly engage in litiga‐
tion can present disqualification issues. Canon 4 of the Code
of Conduct for United States Judges states: “A judge may en‐
gage in extrajudicial activities that are consistent with the ob‐
ligations of judicial office.” Several more detailed provisions
of Canon 4 are relevant here. Canon 4C allows a judge to as‐
sist in planning fundraising activities for non‐profit law‐re‐
lated, civic, charitable, educational, religious or social organi‐
zations. A judge may even be listed as an officer, director, or
trustee. But a judge may not actually solicit funds for such an
organization except from members of the judge’s own family
and other judges over whom the judge exercises no supervi‐
sory or appellate authority. Id. A judge may attend
12                                                 No. 19‐2342

fundraising events for such organizations but may not be a
speaker, guest of honor, or featured on the program of such
an event. Cmt. to Canon 4C. Further guidance teaches that
judges should not serve as officers of organizations that regu‐
larly engage in litigation, but not that they must have no con‐
tact with such organizations. Canon 4B(1); Advisory Op. No.
40 (June 2009). In this case, Judge Myerscough’s mere attend‐
ance at the Innocence Project dinner fell well within permissi‐
ble involvement with charitable and law‐oriented organiza‐
tions. The brief recognition of Lovelace at the dinner did not
require her recusal.
     B. Exoneration Project Employment

    Shortly after that March 30, 2019 dinner, Myerscough‐
Mueller changed jobs. The Exoneration Project, after a com‐
petitive hiring process in which nine candidates were inter‐
viewed, offered her a job on April 3, 2019, and she accepted it.
She started at the Exoneration Project a month later, on May
6, 2019.
    In the meantime, while Myerscough‐Mueller was com‐
pleting her final month at the Innocence Project, the Lovelace
civil case was again assigned to Judge Myerscough after
Judge Bruce recused on plaintiffs’ motion. Defendants do not
question the basis for Judge Bruce’s recusal or the timing of
the motion. They disclaim any “insinuation that the Exonera‐
tion Project had hired Judge Myerscough’s daughter in an ef‐
fort by Plaintiffs’ counsel to ingratiate themselves to the
court.” Petitioners’ Reply at 2. We agree and see no basis for
a reasonable observer to draw such a conclusion.
   Defendant‐petitioners are left, then, with this: My‐
erscough‐Mueller works as a salaried staff attorney for an
No. 19‐2342                                                   13

organization funded by plaintiffs’ counsel. To be sure, the ties
between Loevy & Loevy and the Exoneration Project are
close. Loevy & Loevy issues the paychecks for Exoneration
Project employees. Several Loevy & Loevy attorneys split
their time with the Exoneration Project, including most nota‐
bly Jonathan Loevy and Tara Thompson, plaintiffs’ named
counsel in this lawsuit. In their role as Exoneration Project at‐
torneys, not Loevy & Loevy attorneys, Loevy and Thompson
defended Lovelace in his second criminal trial. That trial took
place in March 2017, long before Myerscough‐Mueller joined
the Exoneration Project.
    Let us assume, out of an abundance of caution, that the
distinction between Loevy & Loevy and the Exoneration Pro‐
ject bears no weight, so that Myerscough‐Mueller should be
deemed an employee of Loevy & Loevy for these purposes.
She has never represented Lovelace and does not represent
him now, even if she were deemed a salaried attorney at the
firm that represents Lovelace. She has been screened from any
involvement in cases before Judge Myerscough, including the
Lovelace matter. These circumstances, without more, do not
call for recusal.
    We have expressed doubts about recusal under § 455(a)
when the more detailed provisions of § 455(b) clearly allow
the judge to sit: “The care with which [the § 455(b)] rules are
drafted should make a court hesitate to treat the general lan‐
guage of § 455(a) as a bar to judicial service whenever a rela‐
tive has ‘something to do with’ a party … .” In re Nat’l Union
Fire Ins. Co., 839 F.2d 1226, 1229 (7th Cir. 1988). An adult
child’s working on salary for a litigant’s law firm or a govern‐
ment office (such as a U.S. Attorney’s office prosecuting cases
14                                                   No. 19‐2342

before the judge) would not suffice to disqualify Judge My‐
erscough under § 455(b).
    In relevant part, § 455(b) requires recusal only if a judge’s
close relative is “acting as a lawyer in the proceeding” or is
known “to have an interest that could be substantially af‐
fected by the outcome of the proceeding.” 28 U.S.C.
§ 455(b)(5)(ii) & (iii). Neither criterion would be met here. My‐
erscough‐Mueller is not a lawyer in the Lovelace suit. Even if
she were a salaried employee of the firm itself, she would lack
any substantial interest in the outcome of the case. See Jenkins
v. Arkansas Power & Light Co., 140 F.3d 1161, 1165 (8th Cir.
1998) (recusal not required where judge’s son was “a salaried
associate who would not be substantially affected by the out‐
come”); Nobelpharma AB v. Implant Innovations, Inc., 930 F.
Supp. 1241, 1267 (N.D. Ill. 1996) (recusal not required where
judge’s daughter was salaried partner, not equity partner, in
law firm representing party before judge); Compendium of
Selected Opinions § 3.2‐4 (regarding government attorneys
related to judges).
    The lack of a § 455(b) violation is instructive but not con‐
clusive: “Affiliations that pose risks similar to those identified
in § 455(b) may call for disqualification under § 455(a).” In re
National Union, 839 F.2d at 1229. “§ 455(a) is generally under‐
stood to encompass the situations outlined in § 455(b), but
also a broader range of situations in which impartiality exists,
but its appearance is compromised.” Herrera‐Valdez, 826 F.3d
at 918. So we must return to the original inquiry: whether My‐
erscough‐Mueller’s employment creates an appearance of
partiality in the eyes of an objective, well‐informed, thought‐
ful observer. See In re Mason, 916 F.2d at 386.
No. 19‐2342                                                     15

     It does not. The fact that a relative works at a law firm rep‐
resenting a party is not enough. There would need to be some
aggravating circumstance, and there is none here. The Code
of Conduct again provides guidance: “The fact that a lawyer
in a proceeding is affiliated with a law firm with which a rel‐
ative of the judge is affiliated does not of itself disqualify the
judge.” Cmt. to Canon 3C(1)(d)(ii). We have found something
extra that required recusal where the judge’s child worked on
the linked prosecution of a co‐conspirator, In re Hatcher, 150
F.3d at 638, and where the judge’s brother was an equity part‐
ner in a firm litigating before the judge, SCA Services, 557 F.2d
at 116. On the other hand, we found no need for recusal where
the judge’s son provided market‐rate legal services to a liti‐
gant in an unrelated matter. In re National Union, 839 F.2d at
1229. Here, defendants have pointed to nothing beyond the
bare fact of Myerscough‐Mueller’s employment that poses a
risk of bias. The judge’s benign attendance at the earlier
Springfield dinner does not rise to that level of something ex‐
tra.
    Defendant‐petitioners have not shown that they are enti‐
tled to the extraordinary remedy of a writ of mandamus, and
the record does not show a reasonable basis to question Judge
Myerscough’s impartiality. The petition is therefore
                                                        DENIED.